UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7045


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NEMECIO BENITEZ NOZARIO, a/k/a Amigo, a/k/a Demecio,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:06-cr-00285-F-3)


Submitted:   November 18, 2010            Decided:    December 1, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nemecio Benitez Nozario, Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nemecio Benitez Nozario appeals the district court’s

orders denying his motion to compel the Government to file a

Fed. R. Crim. P. 35(b) motion, and his subsequent motion for

reconsideration.      We   have   reviewed     the   record     and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district    court.      United      States     v.    Nozario,     No.

5:06-cr-00285-F-3     (E.D.N.C.   June    24   &   July   15,     2010).     We

dispense   with    oral    argument   because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2